[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Memorandum Filed July 10, 1997
The defendants move for permission to take the deposition of the defendant Charles V. Taylor by videotape, in Wichita, Kansas.
The plaintiff objects to defendant's motion to depose himself as that would serve to substitute his appearance at trial in Connecticut, causing prejudice to the plaintiff by denying the right to cross-examine at trial. He further argues it would be an unfair financial burden for the plaintiff to attend the deposition in Kansas.
The cases relied on by the defendant as authority for taking out-of-state depositions do not involve a request by a party to take his or her own deposition in lieu of appearing for trial.
Further, there has been no showing that the defendant will not be available for trial.
Accordingly, the objection is sustained and the motion for deposition is denied.
KLACZAK, J.